--------------------------------------------------------------------------------

K-TRONIK TO SELL BALLAST BUSINESS

Hackensack, New Jersey, January 20, 2005 – K-Tronik International Corp. (OTCBB:
KTRK) ("K-Tronik") announces that it has entered into an agreement (the
“Agreement”) to sell all of its interest in and to the fixed assets of its
subsidiary, K-Troniks Asia Ltd. (“K-Troniks Asia”) for consideration of
USD$260,000 (the “Purchase Proceeds”). The purchaser is FineTech Co. Ltd.
(“FineTech”).

The terms of the Agreement call for K-Troniks Asia to use the Purchase Proceeds
to retire the debts of K-Troniks Asia to FineTech.

K-Tronik and FineTech (collectively, the “Parties”) have also entered into
concurrent letter and pledge agreements (the “Letter Agreement” and the “Pledge
Agreement” respectively) whereby K-Tronik transfers to FineTech ownership of all
of the issued and outstanding shares of K-Tronik N.A. Inc., its US subsidiary
which owns K-Troniks Asia.

The transfer of the shares of K-Tronik N.A. Inc. has not yet been effected but
is expected to be effected shortly.

The Agreement, the Letter Agreement and the Pledge Agreement are attached and
provide full details as to their terms. All have been dated effective December
15, 2004 except for the Pledge Agreement which is dated December 10, 2004.

Prior to entering into these transactions with FineTech, K-Tronik was the sole
shareholder of K-Tronik N.A. Inc. which produced electronic ballasts through its
subsidiary K-Troniks Asia.

Upon final closing of the agreements described above, it is expected that
FineTech will own all of the issued and outstanding shares of K-Tronik N.A. Inc.
and the assets of K-Troniks Asia. It is further expected that K-Tronik will no
longer be engaged in the business of manufacturing, distributing or selling
electronic ballasts.

K-Tronik’s periodic reports are on file with the Securities and Exchange
Commission and available through the EDGAR website at www.sec.gov. Any
disclosure of financial or operating results in this news release is qualified
by these periodic reports and readers should refer to them for full details
regarding financial results. K-Tronik, headquartered in Hackensack, New Jersey,
is a publicly traded company listed on the Nasdaq OTCBB Exchange. Visit
K-Tronik's website at www.k-tronik.com. For more information please call Jason
Moretto at (416) 216-8659 x302.

This press release contains forward-looking statements relating to future events
and results that are based on K-Tronik’s current expectations. These statements
involve risks and uncertainties including, without limitation, K-Tronik’s
ability to successfully develop and market its products, consumer acceptance of
such products, competitive pressures relating to price reductions, new product
introductions by third parties, technological innovations and overall market
conditions. Consequently, actual events and results in future periods may differ
materially from those currently expected.

--------------------------------------------------------------------------------